Citation Nr: 1106789	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-25 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Maintenance Center 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from August 1944 to April 1946.  
The Veteran died in October 2006.  The appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 decision by the Department of Veterans 
Affairs (VA) Pension Maintenance Center (PMC) in Milwaukee, 
Wisconsin.

The appellant's February 2007 submission of a statement of 
unreimbursed medical expenses was construed by the PMC as a claim 
for entitlement to accrued benefits.  That issue has been 
adjudicated and is before the Board.  Nevertheless, the appellant 
has, at times, stated that she was seeking reimbursement of the 
Veteran's last expenses, an issue different than the issue on 
appeal.  The Board notes that information regarding unreimbursed 
medical expenses submitted by the appellant could also be used by 
her in a claim for death pension benefits.  There is no 
indication in the claims folder that a claim for either issue has 
specifically been raised by the appellant or adjudicated.  Should 
the appellant desire to pursue either or both issues, she should 
contact the Regional Office in Chicago, Illinois.  


FINDINGS OF FACT

1.  The Veteran was in receipt of nonservice-connected disability 
pension benefits since 1980.

2.  The Veteran died in October 2006.

3.  There were no claims pending at the time of the Veteran's 
death.


CONCLUSION OF LAW

The criteria for the award of accrued benefits are not met.  38 
U.S.C.A. §§ 1521, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.3, 3.23, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from August 1944 to April 1946.  
The appellant is his surviving spouse.  He submitted a claim for 
entitlement to nonservice-connected disability pension benefits 
in December 1980.  His claim was granted in January 1981.  He 
continued to receive such benefits until his death in October 
2006.

Pursuant to 38 U.S.C.A. § 1521, pension is payable to a veteran 
who served for 90 days or more during a period of war; and who is 
permanently and totally disabled due to nonservice-connected 
disability which is not the result of his own willful misconduct; 
and who meets certain income and net worth requirements.  
38 U.S.C.A. § 1521(a), (j) (West 2002).  Annual income of the 
veteran and dependent spouse must not exceed the annual pension 
rate specified in 38 U.S.C.A. § 5312, increased from time to time 
as published in the Federal Register.  38 C.F.R. § 3.3, 3.23 
(2010).  Income includes payments of any kind from any source 
during a twelve-month annualization period except for exclusions 
including unreimbursed medical expenses in excess of five percent 
of the pension rate.  38 C.F.R. § 3.271, 3.272 (2010).

The claims folder contains evidence regarding the Veteran's 
annual certification of his household income and unreimbursed 
medical expenses for a number of years.  Upon submission of 
evidence of his income and unreimbursed medical expenses, the 
Veteran would receive a letter from VA that informed him of the 
determination of how much of his expenses would be counted 
against income to derive the amount of his monthly benefit.  The 
last such documentation in the claims folder is a payment notice 
letter dated in March 2002.  It is clear that the Veteran was 
never directly reimbursed for his medical expenses, rather they 
were used to reduce his income level in order to afford him a 
greater VA pension payment.  

The appellant notified VA the Veteran's death by way of a 
submission for several benefits in January 2007.  She sought 
reimbursement of headstone or marker expense and burial benefits.  
She provided a copy of a Medical Certificate of Death to show the 
Veteran died in October 2006.  

The VA Regional Office (RO) in Chicago, Illinois, granted the 
appellant's claim for funeral costs and cemetery/plot costs in 
March 2007.

The next correspondence in the claims folder is a letter to the 
appellant from the PMC in Milwaukee dated in July 2007.  The 
letter informed the appellant that she was denied entitlement to 
accrued benefits.  The basis for the denial was that all evidence 
for accrued benefits must have been received by VA, signed by the 
beneficiary, prior to his or her death.  The letter noted that 
because the appellant's submission was received after the 
Veteran's death, the PMC could not consider the possibility of 
any accrued benefits.  

The actual submission from the appellant is not of record.  
However, it is clear the decision was based on a submission from 
the appellant that was dated, and received by VA in February 
2007.  A copy of the submission was dated as received by the RO 
in Milwaukee in March 2008 and is associated with the claims 
folder.  The submission from the appellant was a VA Form 21-8416, 
Medical Expense Report (MER) that she signed and dated in 
February 2007.

The form listed a number of medical expenses for her and the 
Veteran.  There was no accompanying report of income from the 
appellant included in the material in the claims folder.

The appellant submitted her notice of disagreement (NOD) in March 
2008.  She included the copy of the previously referenced MER.  
The appellant took issue with the PMC's determination regarding 
evidence having to be of record prior to the Veteran's death.  
She said "the claim" for benefits was filed while the Veteran 
was alive.  She said VA sent her the forms to complete and return 
after the Veteran's death.  She said she was not reimbursed for 
any of his medical bills.  

The PMC issued a statement of the case (SOC) that addressed the 
appellant's contentions in July 2008.  The basis for the denial 
remained the same; the evidence was not of record at the time of 
the Veteran's death.  

The appellant submitted a statement in November 2008.  She stated 
that VA routinely sent her the forms she used after January 1st 
of every year.  She described the circumstances of the Veteran's 
last days and his death being of an acute nature.  She stated 
that she was seeking to be reimbursed for his hospital and 
ambulance bills that she received after his death.  She quite 
correctly pointed out that she could not have claimed 
reimbursement for the bills prior to the Veteran's death.  The 
appellant also stated that she was seeking reimbursement of the 
out-of-pocket medical expenses that they accrued during 2006.  
She said the expenses took away from the Veteran's cost of living 
as well as hers.  She said that not being reimbursed for the 
expenses had put a financial burden on her. 

II.  Analysis

The law and regulations governing claims for accrued benefits 
state that, upon the death of a beneficiary, periodic monetary 
benefits to which he or she was entitled, on the basis of 
evidence in the file at the date of death (accrued benefits) and, 
due and unpaid, may be paid to certain parties.  38 U.S.C.A. § 
5121(a) (West Supp. 2010); 38 C.F.R. § 3.1000(a) (2010).  Claims 
for accrued benefits must be made within one year of the death of 
the Veteran.  38 C.F.R. § 3.1000(c) (2010).

While an accrued benefits claim is separate from a veteran's 
claim filed prior to death, the accrued benefits claim is 
derivative of the veteran's claim; thus, an appellant takes the 
veteran's claim as it stood on the date of death, but within the 
limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 
1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to 
accrued benefits, the veteran must have had a claim pending at 
the time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).

There is no evidence of record that the Veteran had a claim 
pending before VA at the time of his death.  He was in receipt of 
nonservice-connected disability pension payments since 1980.  The 
appellant's claim was received within one year of the Veteran's 
death; however, absent evidence of a pending claim to form the 
basis for possible payment of accrued benefits, her claim must be 
denied.

The Board acknowledges the appellant's argument regarding her 
submission of the MER and that she could not have submitted it 
prior to the Veteran's death as it was a VA supplied form that 
was not furnished to her until after the Veteran's death.  

The appellant's submission of her list of expenses was meant to 
be in response to the annual income reporting that is required 
for veterans in receipt of pension benefits.  This is clear by 
her listing of expenses for herself and the Veteran.  Such 
expenses are not reimbursed by VA in the ordinary course of 
business, rather, they are used to offset income to determine the 
level of pension payment.  The PMC curiously considered her 
submission for the purposes of possible entitlement to accrued 
benefits.  (It appears from the file that, in February 2009, the 
appellant was sent a check for the amount of pension payment that 
had been due to the Veteran for the month of his death.  The 
appellant has not disputed this amount and there has been no 
indication that this "accrued" benefit was not paid.)

As has been shown, the Veteran did not have a claim pending at 
the time of his death.  The submission from the appellant cannot 
constitute a valid claim for accrued benefits as it was based on 
evidence submitted after the Veteran's death.  Moreover, the 
evidence cannot be construed to have been included in the claims 
folder at the time of the Veteran's death.  38 C.F.R. 
§ 3.1000(d)(4) (2010).  The appellant's claim must therefore be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.

Because the record in this case shows that undisputed facts show 
that the appellant's claim for accrued benefits is based on 
evidence not in VA's possession at the time of the Veteran's 
death, the Board finds that the VCAA does not apply to this 
appeal.  See Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002); see also VAOPGCPREC 5-2004.


ORDER

Entitlement to accrued benefits is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


